            Case: 3:20-cr-00015-GFVT Doc #: 12 Filed: 10/29/20 Page: 1 of 4 - Page ID#: 39
AO I99A (Rev. 12/11) Order Setting Conditions of Release                                                Page 1 of             Pages




                                        UNITED STATES DISTRICT COUR1lasternDJJtrict
                                                                     forthe                           F I LE
                                                           Eastern District of Kentucky
                                                                                                            29
                                                                                                        AT LEXINGTON
                   United States of America                             )                             ROBERT R. CARR
                                                                                                  CLERK U.S. DISTRICT COURT
                                   v.                                   )
                                                                        )        CaseNo.    3,
                            Jeremy Delk                                 )
                              Defendant                                 )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

( 1)   The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:             United State_s_Courthouse, Lexington, Kentucky
                                                                                          Place

       ~,;_directed for all comt appearances,_ .

       on
                                                                       Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
              Case: 3:20-cr-00015-GFVT Doc #: 12 Filed: 10/29/20 Page: 2 of 4 - Page ID#: 40
AO 199A (Rev, 12/11) Additional Conditions of Release                                                                              Page 2 of        4    Pages


                                                    ADDITIONAL CONDITIONS OF RELEASE
           IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(D )        (6)   The defendant is placed in the custody of:
                  Person or organization
                  Address (only if above is an organization)
            City and state _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                               Tel. N o . - - ~ - - - ~ - - ~ ~ - - -
who agrees to (a) supervise the defendant, (b) use every cffmt to assure the defendant's appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                             Signed: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                           Custodian                                    Date
( 131 )     (7)   The defendant must:
          ( 0 ) (a) submit to supervision by and report for supervision to the United States Probation Office, Lexington, Kentucky
                       telephone number         859-233-2646 , no later than
          (131)(b) continue or actively seek employment.
          ( )□     (c) continue or start an education program.                                                                                    ~
          ( )
            □      (d) surrender any passport to         U.S. Probation Office                             ---------------""-                                      _
          ( )
            □      (e) not obtam a passport or other international travel document.
          ( 131 ) (f) abide by the following restrictions on personal association, resJden.ce_,gr. travel:  TRAVEL IS RESTRICTED TO THE CONFINES
                       OFTHEEASTERNDISI_B.ICTOFKENTUCKY l),it,1,-)k~                         ,,....,.,bl-~
                                                                             •A. ... l)IA-;.Cl'b.j> ill' ~ . l ~ , '\>11.oA....-ii.i,\ e,:-,:-l¼-,. p;£t,;..,l\..l>l<)lt,
                                                                                                            •••!,,~d ~1;,G--:1..,.. !>Ct 1 -;-~ --.M1'
          ( 131 ) (g) av01d all contact, re ~&Thtiti?ctly, with any person who is or may be a victim or witness m the investigation or pfosecution, '
                       including: __but not limited to, any and all co-defendants or potential co-defendants, except in the presence of counsel.

          ( D ) (h) get medical or psychiatric treatment:

          ( D ) (i) return to custody each _ _ _ _ _ at _ _ _ o'clock after being released at                  _ _ _ _ _ o'clock for employment, schooling,
                    or the following purposes:

          ( D ) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                    necessary.
          ( 0 ) (k) not possess a firearm, destructive device, or other weapon. (including ammunition)
          ( D ) (I) not use alcohol ( D ) at all ( D ) excessively.
          ( D ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a
                    medical practitioner.
          ( )
            □   (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                    random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                    prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                    accuracy of prohibited substance screening or testing.
          ( D ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                    supervising officer.
          ( D ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                    ( D ) (i) Curfew. You are restricted to your residence every day ( D ) from _ _ _ _ _ to                    _____ , or ( D ) as
                                 directed by the pretrial services office or supervising officer; or
                    ( D ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                medical, substance abuse, or mental health treatment; attorney visits; comt appearances; court-ordered obligations; or
                                other activities approved in advance by the pretrial services office or supervising officer; or
                      D ) (iii) Home Incarceration. You arc restricted to 24-hour-a-day lock-down at your residence except for medical necessities
                    (           and court appearances or other activities specifically approved by the court.
          ( D ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                    requirements and instructions provided.
                          You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                    ( D ) supervising officer.
          ( 181 ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                      including arrests, questioning, or traffic stops.
          ( D) (s) Must notify the U.S. Probation Office of any controlled substance prescription and must follow said prescription as directed by a
                      licensed medical practitioner.
          ( D ) (t) Make full disclosure of the pending indictment to any physician prescribing a controlled substance.
          (□) (u) _ _ __
          Case: 3:20-cr-00015-GFVT Doc #: 12 Filed: 10/29/20 Page: 3 of 4 - Page ID#: 41
AO 199C (Rev. 09/08) Advice of Penalties                                                                            Page 3 of   4   . Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation
are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more-you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.




                                                                                     Lexington, Kentucky
                                                                                          City and Stale



                                              Directions to the United States Marshal

(✓i   The defendant is ORDERED released after processing.
( D ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced
      before the appropriate judge at the time and place s)g"£i_f1~


Date:   1<>-M - )..<Iµ)                                ____        _':~~~~.Jt_"-_J-c=:::::::::==========------
                                                                                     Judicial Officer's Signature


                                                             Honorable Gregory F. Van Tatenhove, U.S. District Judge
                                                                                       Printed name and title




                   DISTRIBUTION:      COURT    DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
          Case: 3:20-cr-00015-GFVT Doc #: 12 Filed: 10/29/20 Page: 4 of 4 - Page ID#: 42
AO l 99C (Rev. 09/08) Advice of Penalties                                     Page 4 of   4   Pages
